Case 2:19-cv-04951-GRB-SMG Document 55-1 Filed 07/08/20 Page 1 of 3 PageID #: 430




                Exhibit A
    Case 2:19-cv-04951-GRB-SMG Document 55-1 Filed 07/08/20 Page 2 of 3 PageID #: 431




From:               Michael.Eisenberg@hklaw.com
Sent:               Wednesday, July 1, 2020 5:52 PM
To:                 Bookbinder, Julie (Shld-NY-IP-Tech)
Cc:                 Brown, Nicholas A. (Shld-SFO-IP-Tech); etai@radip.com; Bornstein, Scott (Shld-NY-IP-Tech); Raskin,
                    Joshua L. (Shld-NY-IP-Tech); rplynn@lgdlaw.com; swlivingston@lgdlaw.com
Subject:            Re: Seoul v Satco - Markman
Attachments:        image002.png; image003.png; image004.png; image005.png; image006.png; image001.png



We have now had a chance to discuss with our client. At the time of your request, we had already completed a
significant portion of the briefing. Given the status of the IPRs and scope of the current claim construction
disputes, Plaintiffs are not currently in a position to narrow the claims at issue. We would, however, be
amenable to discussing the issue once briefing is complete.

As to the page limit itself, we do not propose a significant increase. Indeed, an additional 5 or 10 pages would,
in our view, be sufficient. Please let me know your position.

Michael Eisenberg
Holland & Knight


On Jul 1, 2020, at 5:36 PM, "BookbinderJ@gtlaw.com" <BookbinderJ@gtlaw.com> wrote:


[External email]
Mike, Etai,

Please let us know your thoughts on the below. We are available to discuss.

Thanks,
Julie

Julie Bookbinder
Shareholder

Greenberg Traurig, LLP
MetLife Building | 200 Park Avenue | New York, NY 10166
T +1 212.801.6948 | F +1 212.805.9412 | C +1 856.266.1582
BookbinderJ@gtlaw.com<mailto:BookbinderJ@gtlaw.com> |
http://www.gtlaw.com<https://urldefense.proofpoint.com/v2/url?u=http-
3A__www.gtlaw.com_&d=DwMGaQ&c=14jPbF-
1hWnYXveJ5rixtS_Fo3DRrpL7HUwJDAc4HIc&r=aUPTHVu9-dmbijmFXRi3rmTjDb_PBb0ES2hQ-
d9aA34&m=HkKaMirJOSs1dMzHR0MwAqP2wqnQOCpE-
Vs2tGQbRcY&s=6i95WeEYtMNOUi1lmIRMukJM9nKupW9BfElSFGS5T_4&e=> | View GT Biography
<https://urldefense.proofpoint.com/v2/url?u=https-3A__www.gtlaw.com_en_professionals_b_bookbinder-
2Djulie-2Dp&d=DwMGaQ&c=14jPbF-1hWnYXveJ5rixtS_Fo3DRrpL7HUwJDAc4HIc&r=aUPTHVu9-
dmbijmFXRi3rmTjDb_PBb0ES2hQ-d9aA34&m=HkKaMirJOSs1dMzHR0MwAqP2wqnQOCpE-
Vs2tGQbRcY&s=7vJT2gAl9g2MwRDjbepckxj0hPrnbIneSWNfdgCDFf0&e=>
                                                           1
    Case 2:19-cv-04951-GRB-SMG Document 55-1 Filed 07/08/20 Page 3 of 3 PageID #: 432


<image001.png>



From: Bookbinder, Julie (Shld-NY-IP-Tech)
Sent: Thursday, June 25, 2020 3:03 PM
To: 'Michael.Eisenberg@hklaw.com' <Michael.Eisenberg@hklaw.com>
Cc: Brown, Nicholas A. (Shld-SFO-IP-Tech) <brownn@gtlaw.com>; etai@radip.com
Subject: RE: Seoul v Satco - PO motion + June 16 conference

Mike,

As a prelude to discussing the length of the Markman briefs, we would like to work on limiting the number of
asserted claims. Currently Seoul is asserting 96 claims. Consistent with scheduling orders from the District of
Delaware and other more patent-heavy jurisdictions, we propose that Seoul limit the number of asserted claims
to 50 by the time it files its opening Markman brief. We further propose that Seoul limit the number of asserted
claims to 25 no later than 30 days before the date for opening expert reports (currently due 105 days after the
claim construction ruling).

If this limitation on the asserted claims can reduce the number of disputed claim terms (currently 26), we
propose a limit of 50 pages for Seoul’s opening claim construction brief and Satco’s responsive claim
construction brief.

Finally, Satco consents to Magistrate Gold conducting the Markman hearing. Please let us know if Seoul agrees,
and we can prepare a joint letter requesting a referral from Judge Brown.

Please let us know your thoughts. We are available to discuss.

Thanks,
Julie

Julie Bookbinder
Shareholder

Greenberg Traurig, LLP
MetLife Building | 200 Park Avenue | New York, NY 10166
T +1 212.801.6948 | F +1 212.805.9412 | C +1 856.266.1582
BookbinderJ@gtlaw.com<mailto:BookbinderJ@gtlaw.com> |
http://www.gtlaw.com<https://urldefense.proofpoint.com/v2/url?u=http-
3A__www.gtlaw.com_&d=DwMGaQ&c=14jPbF-
1hWnYXveJ5rixtS_Fo3DRrpL7HUwJDAc4HIc&r=aUPTHVu9-dmbijmFXRi3rmTjDb_PBb0ES2hQ-
d9aA34&m=HkKaMirJOSs1dMzHR0MwAqP2wqnQOCpE-
Vs2tGQbRcY&s=6i95WeEYtMNOUi1lmIRMukJM9nKupW9BfElSFGS5T_4&e=> | View GT Biography
<https://urldefense.proofpoint.com/v2/url?u=https-3A__www.gtlaw.com_en_professionals_b_bookbinder-
2Djulie-2Dp&d=DwMGaQ&c=14jPbF-1hWnYXveJ5rixtS_Fo3DRrpL7HUwJDAc4HIc&r=aUPTHVu9-
dmbijmFXRi3rmTjDb_PBb0ES2hQ-d9aA34&m=HkKaMirJOSs1dMzHR0MwAqP2wqnQOCpE-
Vs2tGQbRcY&s=7vJT2gAl9g2MwRDjbepckxj0hPrnbIneSWNfdgCDFf0&e=>

<image001.png>

                                                        2
